                                                                                        JS-6
 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    CENTRAL DISTRICT OF CALIFORNIA
 9    David P. Hutchinson, et. al.,                       CASE NUMBER:
10
11                                                                  CV 19-0248-GW (ASx)
                                              Plaintiff
12                             v.
13    Camelia Tzic, et. al.,
                                                              ORDER REMANDING CASE TO
14                                                                  STATE COURT
15                                       Defendant(s).
16             The Court sua sponte REMANDS this action to the California Superior Court for the
17 County of Los Angeles                  for the reasons set forth below:
18             Removal jurisdiction is governed by statute. See 28 U.S.C. §1441. The Ninth Circuit
19 applies a strong presumption against removal jurisdiction, ensuring “the defendant always has the
20 burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
21 1992); see also In re Ford Motor Co./Citibank, 264 F.3d 952, 957 (9th Cir. 2001) (“The party
22 asserting federal jurisdiction bears the burden of proving the case is properly in federal court.”).
23 “If at any time before final judgment it appears that the district court lacks subject matter
24 jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); FW/PBS, Inc. v. Dallas, 493 U.S.
25 215, 231 (1990) (“federal courts are under an independent obligation to examine their own
26 jurisdiction”); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks
27 subject-matter jurisdiction, the court must dismiss the action.”)
28




     CV-??? (05/14)                   ORDER REMANDING CASE TO STATE COURT                          Page 1 of 2
 1   The Court lacks subject matter jurisdiction over this case because:
 2
         ✔    Removing defendant has not pled a basis for federal question jurisdiction.
 3
                      ✔   There is no basis for federal question jurisdiction because there are no federal
 4                        claims at issue in this action. Compare 28 U.S.C. § 1331; with Not. of Removal.
 5
                      ✔   Although removing defendant claims there is federal question jurisdiction because
 6                        of the affirmative defenses at issue, this does not confer federal question
                          jurisdiction over the action. See Berg v. Leason, 32 F.3d 422, 426 (9th Cir. 1994)
 7
                          (“[A]n affirmative defense based on federal law” does not render “an action
 8                        brought in state court removable.” (citations omitted)).

 9            Removing defendant has not pled a basis for diversity jurisdiction.
10
                          Removing defendant has not alleged that each plaintiff is diverse from each
11                        defendant. Compare 28 U.S.C. § 1332; with Not. of Removal.
12
                      ✔   Removing defendant has not alleged that the amount in controversy exceeds
13                        $75,000. Compare 28 U.S.C. § 1332; with Not. of Removal.

14                    ✔   In fact, the underlying unlawful detainer action is a limited civil action that does
15                        not exceed $25,000. See Not. of Removal.

16        ✔   The underlying action is an unlawful detainer proceeding, over which we do not have
              jurisdiction. See Franchise Tax Bd. v. Constr. Laborers Trust, 463 U.S. 1, 10 (1983)
17
              (defendant may not remove case to federal court unless basis for federal jurisdiction
18            apparent on the face of the complaint).

19   Accordingly, IT IS THEREFORE ORDERED that this matter be REMANDED to the Superior
20   Court of California listed above, for lack of subject matter jurisdiction.

21   IT IS SO ORDERED
22
23   Date: January 16, 2019

24                                                                   United
                                                                     U it d St
                                                                            States
                                                                               t DiDistrict
                                                                                      t i t JJudge
                                                                                               d

25
26
27
28




     CV-??? (05/14)                       ORDER REMANDING CASE TO STATE COURT                            Page 2 of 2
